Citation Nr: 1424146	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a neurological disorder.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a stomach and gastrointestinal disability, to include gastroesophageal reflux disease (GERD), severe nausea and vomiting.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for shortness of breath, to include as due to asbestos exposure.

8. Entitlement to non-service connected pension benefits.



REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for blackouts, major depressive disorder, headaches, shortness of breath, GERD, nausea and vomiting and hypertension.  The rating decision also denied entitlement to non-service connected pension benefits.

In his July 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board Hearing before a Veteran's Law Judge at the RO.  In correspondence dated in August 2012, he withdrew his request for a hearing.  

The issue of entitlement to death pension benefits been has raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 Letter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that further development is necessary prior to adjudicating the claims on the merits.

The Veteran's claim of entitlement to service connection for shortness of breath was denied in the December 2009 rating decision.  In January 2010, the Veteran submitted a notice of disagreement for all claims adjudicated in the December 2009 rating decision.  However, a statement of the case was not issued regarding the issue of service connection for shortness of breath.  Consequently, the Board must remand this issue for the AMC to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

In a statement submitted by the Veteran in March 2010, he indicated that his new primary care physician is Cypert Ridge Family Practice.  There is no indication that the RO/AMC requested that the Veteran complete an appropriate release (VA Form 21-4142) pertaining to this medical provider.  38 C.F.R. § 3.159(c)(1) (2013).  On remand, the RO should obtain the outstanding private treatment records.

The Veteran was afforded a VA examination in September 2009 for his claim of service connection for depression.  Although the examiner diagnosed depression and the report noted that, per the Veteran's history, it was related to his stomach problems, the examiner did not provide any formal opinion regarding whether it was etiologically related to service.  As such, an addendum opinion is required on remand.

Lastly, the Veteran was afforded a VA examination in October 2012 for his stomach disabilities, hypertension and neurological disorders.  The examiner opined that hypertension was not incurred during military service.  The examiner also determined that his stomach and neurological disabilities were not related to in-service gas inhalation.  Lastly, the examiner determined that none of the disabilities rendered him unable to gain and maintain gainful physical or sedentary employment.  However, the examiner did not provide a rationale to support his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the examination is inadequate and an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding private treatment records from Cypert Ridge Family Practice.  

2. Issue a statement of the case on the issue of entitlement to service connection for shortness of breath.  The Veteran is advised that he will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104. 

3. The RO should arrange for the Veteran's claims folder to be returned to the examiner who performed the September 2009 VA examination for the purpose of preparing an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that depression had its onset in service or is otherwise related to a disease or injury in service.  The examiner should provide a rationale for all opinions expressed.   

If the 2009 examiner is no longer available, then another comparably qualified examiner may respond instead.  In either case, if it is determined that another in-person examination is required, then one should be arranged.  

4. The RO should arrange for the Veteran's claims folder to be returned to the examiner who performed the October 2012 VA examination for the purpose of preparing an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension had its onset in service or is otherwise related to a disease or injury in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current stomach disability had its onset in service or is otherwise related to a disease or injury in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disorder had its onset in service or is otherwise related to a disease or injury in service. 

The examiner should provide a rationale for all opinions expressed.  

The examiner is also to provide a rationale for his opinion that the Veteran's stomach disabilities, hypertension and neurological disorders do not render him unable to gain and maintain a gainful physical or sedentary employment.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the 2009 examiner is no longer available, then another comparably qualified examiner may respond instead.  In either case, if it is determined that another in-person examination is required, then one should be arranged.  

5. If any benefits sought on appeal remain denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


  
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

